MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Feb 21 2018, 8:58 am
regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.,
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Troy A. Buchanan,                                        February 21, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         70A01-1709-CR-2208
        v.                                               Appeal from the Rush Superior
                                                         Court
State of Indiana,                                        The Honorable Brian D. Hill,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         70D01-1605-F5-383



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 70A01-1709-CR-2208 | February 21, 2018         Page 1 of 5
                                             Case Summary
[1]   Troy A. Buchanan appeals his five-year sentence imposed by the trial court

      following his guilty plea to level 5 felony dealing in methamphetamine. He

      argues that his sentence is inappropriate in light of the nature of the offense and

      his character. Finding that Buchanan has not met his burden of demonstrating

      that his sentence is inappropriate, we affirm.


                                 Facts and Procedural History
[2]   In September 2015, Buchanan delivered methamphetamine to an acquaintance

      of his, who then sold it to an undercover police officer. The State charged

      Buchanan with level 5 felony dealing in methamphetamine and level 6 felony

      possession of methamphetamine. In July 2017, pursuant to a written plea

      agreement, Buchanan pled guilty to the dealing charge, and the State agreed to

      drop the possession charge.


[3]   The plea agreement left sentencing to the trial court’s discretion. During

      sentencing, the trial court found as a primary aggravating factor Buchanan’s

      extensive criminal history, which included fourteen misdemeanor and four

      felony convictions, and four violations of probation and community

      corrections. The trial court identified as a mitigating factor Buchanan’s

      willingness to plead guilty, but noted that it had taken him over a year to do so.

      The trial court sentenced Buchanan to five years. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 70A01-1709-CR-2208 | February 21, 2018   Page 2 of 5
                                     Discussion and Decision
[4]   Buchanan invites this Court to reduce his sentence pursuant to Indiana

      Appellate Rule 7(B), which provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we find that the

      sentence is “inappropriate in light of the nature of the offense and the character

      of the offender.” The defendant bears the burden to persuade this Court that

      his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006). As we assess the nature of the offense and character of the offender, “we

      may look to any factors appearing in the record.” Boling v. State, 982 N.E.2d

      1055, 1060 (Ind. Ct. App. 2013). Indiana’s flexible sentencing scheme allows

      trial courts to tailor an appropriate sentence to the circumstances presented, and

      the trial court’s judgment “should receive considerable deference.” Cardwell v.

      State, 895 N.E.2d 1219, 1222 (Ind. 2008).


[5]   The principal role of appellate review is to attempt to “leaven the outliers.” Id.

      at 1225. Whether we regard a sentence as inappropriate at the end of the day

      turns on “our sense of the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other facts that come to light in a given

      case.” Id. at 1224. In conducting our review, we do not look to see whether the

      defendant’s sentence is appropriate or “if another sentence might be more

      appropriate; rather, the question is whether the sentence imposed is

      inappropriate.” Fonner v. State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007).




      Court of Appeals of Indiana | Memorandum Decision 70A01-1709-CR-2208 | February 21, 2018   Page 3 of 5
[6]   Regarding the nature of the offense, the advisory sentence is the starting point

      that the legislature has selected as an appropriate sentence for the crime

      committed. Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). The advisory

      sentence for a level 5 felony is three years, with a fixed term between one and

      six years. Ind. Code § 35-50-2-6. Buchanan maintains that his offense did not

      warrant a five-year sentence because he delivered a relatively small amount of

      methamphetamine to someone he knew and that there is nothing “remarkable”

      about his offense. Appellant’s Br. at 7. Although his offense is not particularly

      egregious, this is not Buchanan’s first offense involving drugs. In 2004 he was

      convicted of possession of a narcotic drug, and in 2015 he was convicted of

      possession of paraphernalia.


      As for his character, Buchanan emphasizes that he admitted to the delivery of

      methamphetamine and accepted responsibility for his actions. When

      considering the character of the offender, one relevant consideration is the

      defendant’s criminal history. “The significance of a criminal history in

      assessing a defendant's character and an appropriate sentence varies based on

      the gravity, nature, and number of prior offenses in relation to the current

      offense.” Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007).

      Buchanan has an extensive criminal history which includes fourteen

      misdemeanor and four felony convictions. He blames his criminal history on

      drugs and alcohol, “which he has struggled with since he was a young

      teenager.” Appellant’s Br. at 8. However, Buchanan’s many contacts with the

      law have not caused him to reform himself. He has also been granted the


      Court of Appeals of Indiana | Memorandum Decision 70A01-1709-CR-2208 | February 21, 2018   Page 4 of 5
      leniency of probation and community corrections, but has violated both

      multiple times which reflect poorly on his character.


[7]   We find that Buchanan has not met his burden of demonstrating that the five-

      year sentence imposed by the trial court is inappropriate in light of the nature of

      the offense or his character. Accordingly, we affirm.


[8]   Affirmed.


      Robb, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 70A01-1709-CR-2208 | February 21, 2018   Page 5 of 5